Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 10-21 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-14 of copending Application No. 17/166,094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both applications are substantially the same albeit with a slight difference in wording. Claims 2-3 of the present application contain matter present in claim 2 of `094. Claims 4-6 of the present application are substantially the same as claims 3-5 of `094 albeit with a slight difference in wording. Claims 10-11 of the present application contain matter present in claim 6 of `094. Claims 12-14 of the present application contain matter present in claim 7-8 of `094. Claims 15-16 of the present application contain matter present in claim 9 of `094. Claim 17 of the present application contain matter present in claim 10 of `094. Claims 18-19 of the present application contain matter present in claim 11 of `094. Claims 20-21 of the present application contain matter present in claims 12-13 of `094 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-16, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (US 2012/0125859 in IDS).
Regarding claim 1, Collins teaches a method of processing stillage from an ethanol production process, the process comprising treating stillage comprising oil, protein, and water upstream of a separation, concentration or evaporation step with at least one coagulant and at least one flocculant, to produce a treated stillage comprising solids which include at least a portion of the oil and protein; and subjecting the treated stillage to a solid/liquid separation process, to produce a clarified stillage comprising a clarified aqueous phase and a separated solids phase, wherein the separated solids phase comprises at least a portion of the solids from the treated stillage (claim 12, [0008]-[0010] and [0033]-[0044]).
Regarding claims 2-4, Collins teaches that the stillage being treated is thin stillage that is treated to form a float layer and that the coagulant and flocculant are added upstream of a concentrating step to produce treated thin stillage ([0033]-[0044]).
Regarding claim 5, Collins teaches that the stillage is divided into solids/float/protein, water, and oil streams ([0033]-[0044]).
Regarding claim 6, Collins teaches solids produced/separated via the process form distiller grains/dried grains/protein ([0038])
Regarding claims 12-14, Collins teaches that the flocculant is an acrylic acid based anionic flocculant ([0045]-[0050]).
Regarding claims 15-16, Collins teaches adding polyoxyethylene sorbitan monostrearate in order to separate the oil from the solids/water ([0051]).
Regarding claim 20, Collins teaches the separation process including dissolved air flotation (DAF) ([0033]-[0044]).
Regarding claims 21-24, Collins teaches that the separating is performed via heating to 150-212 F and processing with a disk stack centrifuge ([0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) as applied to claim 1 above, and further in view of Hughes et al. (US 7,582,215 in IDS).
Regarding claims 7-11, Collins teaches that coagulants are added but fail to teach the coagulant specifically being an inorganic coagulant, or a blend of an inorganic coagulant and an organic coagulant. Hughes teaches that in treating stillage/fermentation liquid, specific coagulants used would include a mix of polyaluminum chloride and polymers of polymers of diallyidimethyl ammonium chloride (polyDADMAC) (C3/L60-C4/L37). It would have been obvious to look to the art for known coagulants or coagulant blends used to treat similar fermentation stillage streams as they would be known coagulants that one skilled in the art would use with a reasonable expectation of success in doing so. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) as applied to claim 5 above, and further in view of Blankenburg et al. (US 2016/0115425.
Regarding claim 17, Collins fails to teach a demulsifying agent/surfactant being an ester of various glycols or glycerols. Blankenburg teaches that various surfactants/demulsifying agents used to treat stillage include poly propylene glycol esters (abstract and [0037]-[0038]). As such, one skilled in the art would have found it obvious to provide the surfactant/demulsifying agent in Blankenburg as it aids in the separation of the oils from the solids/water in a stillage stream. 

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) as applied to claim 5 above, and further in view of Xiao et al. (US 2017/0015938).
Regarding claim 18, Collins teaches adding a surfactant, such as a polysorbate, but fails to teach adding the surfactant/polysorbate with hydrophilic silica. Xiao teaches that adding a surfactant, such as a polysorbate, with hydrophilic silica aids in separating oils in a stillage stream (abstract and [0055]). As such, one skilled in the art would have found it obvious to provide hydrophilic silica with the polysorbate of Collins as it better aids in separating oils from the stillage stream. 
Regarding claim 19, Xiao teaches that the ratio of surfactant/polysorbate to hydrophilic silica is 15:1 to 2:1, which overlaps the range claimed (claim 7).

Claims 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) as applied to claim 1 above, and further in view of Gallop (US 2015/0076078 in IDS).
Regarding claims 25-26, Collins discusses the stillage stream comes from an ethanol production process but fails to explicitly state what type of ethanol production process it is. As such, Collins does not teach the ethanol production process being a biofuel process, a spirits distillery process, or a brewery process. Gallop teaches that known ethanol production processes would include a biofuel production process or alcohol production (spirits or brewery processes) ([0004] and [0007]). As such, one skilled in the art would recognize that the generic ethanol production process would include specific ethanol production processes that were known at the time of invention, which would include biofuel and alcohol production processes. 
Regarding claims 27-28, modified Collins teaches that the ethanol production process is a dry grind/milling process for producing biofuel (Collins [0032] and Gallop [0007]).
Regarding claim 29, Collins teaches solids produced via the process form distiller grains/dried grains ([0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777